The first provision in the State Constitution is that:
"All men are equal before the law, and have certain inalienable rights, among which are those of enjoying and defending life and liberty, acquiring, possessing and protecting property, and pursuing happiness and obtaining safety." Sec. 1, Declaration of Rights.
Section 4 of the Declaration of Rights provides that:
"All courts in this State shall be open, so that every person for any injury done him in his lands, goods, person or reputation shall have remedy, by due course of law, and right and justice shall be administered without sale, denial or delay."
Chapter 17257, Acts of 1935, commonly known as the Slot Machine Act, made it unlawful to "set up for operation, operate, lease, or distribute for the purpose of operating, any coin device as defined in the Act, without first having obtained a license therefor." The "Act, however, does not apply to machines or devices being displayed or demonstrated by manufacturers, distributors, salesmen and agents for sale purposes." Other provisions of the Act prescribed the method of obtaining a license for the operation of the described machines or devices and the amounts to be paid for the operation of the machines or devices. A violation of any of the provisions of the Act is made a criminal offense *Page 379 
punishable by a fine or imprisonment in the county jail or by both fine and imprisonment.
In this case the machines are by the State, under Chapter 17257, licensed to be operated until midnight of September 30, 1937, and the tax for that period was exacted by the State.
An injunction was sought in the trial court to restrain the threatened seizure by the sheriff of the machines immediately upon the expiration of the license period at twelve o'clock P.M., September 30, 1937, under the provisions of the Act of 1937, Senate Bill No. 399, approved by the Governor, May 29, 1937, to become effective "on the 1st day of October, A.D. 1937," which Act is sufficiently set out in the statement.
The principal question presented is whether the sheriff may lawfully seize the slot machines, as for a violation of Chapter 18143, Acts of 1937, Senate Bill No. 399, immediately at the expiration of the license period at twelve o'clock P.M., September 30, 1937, without giving a reasonable opportunity to remove the machines from the State, when no unlawful use of the machines in the State is threatened.
The Act of 1935 authorized the licensing of the machines upon the payment of the license taxes, thereby recognizing them as private property and authorizing their possession and operation in this State. The Act of 1937 does not expressly repeal the Act of 1935, but does provide that "the right of property in and to any machine, apparatus or device as defined" in the Act of 1935, "is hereby declared not to exist in any person, association of persons, or corporations, and the same shall be forfeited." There is no express or fairly implied provision in the Act of 1937, that seizures of the machines shall be made immediately if the *Page 380 possession of the machines continues after midnight September 30, 1937, without giving a reasonable opportunity to bona fide remove the machines from the State after the hour the licenses expire. Criminal prosecutions follow the seizure of the slot machines after September 30, 1937. The statute contemplates the removal of the machines from the State after the licenses expire; and the State, under the statute, exacted license taxes for the continued operation of the machines, and thereby contemplated operation of the machines until the last minute of the license period.
Of necessity the statute contemplated that the machines it had authorized to be licensed to operate in the State for a tax consideration, should be removed from the State without needless delay after the expiration of the license period. Otherwise bad faith may be attributed to the State in allowing the machines to be lawfully operated in the State under licenses for which taxes were paid to the State for operation till the last minute of the license period, and then immediately seize machines upon a charge of crime for having possession of the machines in the State when they could not possibly be removed from the State eo instanti of the expiration of the license period, even though after that period they were not property under the terms of the statute. Such a construction of the Act of 1937 would make it conflict with the property rights secured by the Constitution.
While it is true that the Act of 1937 was approved May 28, 1937, it does not become operative until October 1, 1937, and notice was afforded by the statute that it would be unlawful to have or use the machines in this State after September 30, 1937. Such notice is necessarily affected by the granted right of licensed authority for a tax consideration to continue the possession and operation of the machines till the last minute of September 30, 1937, it being *Page 381 
obvious that the exercise of the licensed right to operate upon taxes paid for the full period would make it impossible to remove the machines from the State before October 1, 1937, which comes the minute after the paid license period expires. The State had no right to assume that the entire license period would not be used in operating the machines; and the statute clearly contemplates operation during the entire period covered by the license paid for, with an implied right to remove the machines from the State without needless delay or unlawful use of the machines after September 30, 1937.
The Constitution expressly commands "that right and justiceshall be administered" by "all courts in this State." The Court here adjudges that in this case right and justice require a reasonable time to be given for the prompt removal, without needless delay or unlawful use, of the machines referred to in the statute, after midnight tonight, September 30, 1937, and that such removal does not violate, but is in accord with the Constitution and laws of this State.
The decree appealed from is accordingly reversed and the cause immediately remanded for further proceedings not inconsistent with the views herein expressed.
Reversed and remanded.
ELLIS, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.